Citation Nr: 1033272	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a brain tumor.

3.  Entitlement to service connection for vision loss, secondary 
to a brain tumor.

4.  Entitlement to service connection for cutaneous sarcoidosis.  

5.  Entitlement to service connection for hair loss, secondary to 
cutaneous sarcoidosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1975 to May 1975 and 
from July 1975 to August 1976.  She also had service in the Army 
Reserves, with verified active duty for training (ACDUTRA) from 
July 9, 1995, to July 22, 1995, and from June 15, 1998, to June 
27, 1998. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The Veteran was noted to have hypertension during a Reserve 
physical; however, the competent evidence does not demonstrate 
that the Veteran's current hypertension is related to active 
service.

2.  The Veteran was noted to have received outside treatment for 
a brain tumor during a Reserve physical; however, the competent 
evidence does not demonstrate that the Veteran's brain tumor was 
incurred in or related to active service.  

3.  The Veteran was noted to have developed vision problems on a 
Reserve physical; however, there is no indication that the 
Veteran had an injury that caused the vision trouble and the 
competent evidence does not demonstrate that the Veteran's vision 
loss, secondary to a brain tumor was incurred in or related to 
active service.  

4.  The competent evidence does not demonstrate that the 
Veteran's cutaneous sarcoidosis is related to active service.  

5.  The competent evidence does not demonstrate that the Veteran 
has hair loss related to active service or to any service-
connected disability.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(y), 
3.40, 3.41, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A brain tumor was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(y), 
3.40, 3.41, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Vision loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(y), 
3.40, 3.41, 3.303, 3.304, 3.307, 3.309 (2009).

4.  Cutaneous sarcoidosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(y), 
3.40, 3.41, 3.303, 3.304, 3.307, 3.309 (2009).

5.  Hair loss, secondary to cutaneous sarcoidosis was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(y), 3.40, 3.41, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTIES TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

Here, a VCAA letter was sent to the Veteran in June 2006 that 
provided information as to what evidence was required to 
substantiate the claims in this appeal and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter was sent prior to the initial RO decision in 
this matter.  This letter also explained how VA determines 
disability ratings and effective dates.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.

These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the reserve service treatment records do contain 
references to outside treatment for hypertension, a brain tumor, 
and vision defects during the Veteran's reserve service.  
However, there is no record of these disorders during her time of 
active service.  Rather, complaints and treatment are not shown 
until over two decades following her final tour of active duty in 
1976, and such have not been shown to have arisen during a period 
of verified active duty for training (ACDUTRA).  Also, the 
treatment records are entirely silent as to any complaints or 
treatment for cutaneous sarcoidosis or hair loss due to cutaneous 
sarcoidosis.  For these reasons, the evidence does not indicate 
that the claimed disabilities may be related to active service 
such as to require an examination, even under the low threshold 
of McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment.  Moreover, the Veteran's statements in support 
of the claim are of record.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  DISCUSSION

The Board notes that the Veteran has a verified active duty from 
March 1975 to May 1975, and from July 1975 to August 1978.  She 
also had ACDUTRA from July 9, 1995, to July 22, 1995, and from 
June 15, 1998, to June 27, 1998.

As an initial matter, the Board notes that the some of the 
Veteran's service treatment records (STR) from her period of 
reserve service cannot be obtained and are assumed to be either 
lost or destroyed.  Therefore, in reviewing the claims, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although there is an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Court of Appeals for the Federal Circuit (Court) has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence. Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

The Veteran is claiming entitlement to service connection for 
hypertension, a brain tumor, loss of vision secondary to that 
brain tumor, cutaneous sarcoidosis, and hair loss secondary to 
cutaneous sarcoidosis.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995). 38 C.F.R. § 3.310.

Service connection may also be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 
101(24), 106, 1131.  

In the present case, the Veteran contends that her claimed 
disabilities are related to her reserve duty.  She has stated 
that she began blood pressure medication while in service on 
active duty in 1990.  She further contends that her brain tumor 
and vision trouble were diagnosed during her annual physical 
examination for her reserve military duty.  Finally, that her 
sarcoidosis was diagnosed in the 1990s after it was discovered on 
her annual physical for her reserve military duty.  

The Board notes that the RO was unable to find or verify any 
periods of ACDUTRA or IDT associated with the Veteran's reserve 
service, except as noted above (i.e., from July 9, 1995, to July 
22, 1995, and from June 15, 1998, to June 27, 1998).  In October 
2006, the RO made a formal finding on the unavailability of 
additional service records from March 1975 to March 2005.  
Furthermore, the Veteran has not offered any records that 
establish active service beyond the verified dates noted above.  
Therefore, the Board must analyze the claim as though there were 
no additional periods of active service.  If the Veteran later 
finds evidence showing additional periods of active service, the 
claim could be reopened at that time.  

Again, the Veteran's contentions that the claimed hypertension, 
brain tumor, vision problems, and sarcoidosis had their onset and 
were treated during her reserve service in the early 1990s cannot 
serve as a basis for an award of service connection here.  Again, 
she does not contend that the claimed disabilities were incurred 
during any period of verified active service, nor does the 
evidence so establish.  Thus, as will be explained in more detail 
below, the claims must be denied.

      HYPERTENSION

Post-service records reflect a diagnosis of hypertension.  Thus, 
the first element of service connection, the requirement of 
current disability, has been satisfied here.  

A careful review of the available service records shows that 
there were no complaints, findings, or treatment during the 
Veteran's periods of active service referring to hypertension or 
any elevated blood pressure readings.

The Board notes that the first records from the Veteran's Reserve 
duty are dated in 1984 and show no indication of any hypertension 
or elevated blood pressures.  Furthermore, a February 1990 annual 
medical examination for the Veteran's Army Reserve duty shows him 
to be in good health with no significant medical problems.  

The first evidence of hypertension is seen in treatment records 
from August 1994, which note elevated blood pressures and 
indicate a recent onset of borderline high blood pressure.  
Additionally, there are August 1996, May 1998, and January 1999 
examinations, which note a history of hypertension since 1994.  
There are various other reports of the hypertension and the 
medications used for treatment of it throughout the remainder of 
the Veteran's reported reserve time.  

Based on the foregoing, there is no doubt that the Veteran's 
reserve records document treatment for hypertension.  However, 
the records fail to show and the Veteran has not offered any 
evidence to show, that hypertension was incurred or diagnosed 
during her verified times of active duty.  Nor has she offered 
any evidence that shows that this condition was diagnosed during 
a period of ACDUTRA.  

Again, a formal finding was made on the unavailability of some of 
the Veteran's service records.  The unavailability of a veteran's 
service records, however, does not lower the legal standard for 
proving a claim for service connection, but rather, increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, no presumption is 
created, either in favor of the veteran or against VA, due to the 
absence of service records.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
Government control which would have required VA to disprove a 
claimant's allegation of injury or disease in service in these 
particular cases).  

The Board finds that while the Veteran's reserve treatment 
records do show treatment for hypertension, they do not show that 
it was incurred in active duty or diagnosed during a period of 
ACDUTRA.  As stated above, there is no evidence of any period of 
ACDUTRA and the evidence, while showing treatment for the 
Veteran's hypertension, fails to show a diagnosis related to or 
given during her periods of active duty.  In this regard, the 
first diagnoses of hypertension in 1994 were decades following 
the Veteran's separation from her verified service in 1976.  It 
is noted that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  However, the Veteran here is clearly not 
claiming to have had continuous hypertension symptoms since 1976, 
and in any event objective examination findings in 1990 were 
normal.  Thus continuity is not established either by the 
clinical record or through the Veteran's own statements. 

It is further noted that no medical evidence of record relates 
the Veteran's hypertension to any period of active service.  
Moreover, the Veteran's contentions as to etiology of this 
condition have been considered.  Indeed, he is considered 
competent to report observable manifestations of any claimed 
disability.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation"); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony 
iterating knowledge and personal observations of witness are 
competent to prove that claimant exhibited certain symptoms at 
particular time following service).  Furthermore, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Court held that a 
lay person may speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, such as 
a fall leading to a broken leg.  Here, however, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship and, as such, the Veteran is not competent to 
address etiology in the present case.  

In any event, the Veteran has not offered any evidence to suggest 
that her hypertension developed during her active duty, she has 
only stated that it was observed and diagnosed during her annual 
physicals for Reserve duty.  However, an initial diagnosis was 
not found to appear in these records.  Additionally, even if the 
treatment in these records establishes a diagnosis, such 
treatment is not shown to have occurred during a verified period 
of active service or ACDUTRA.  

There is also no showing that the hypertension diagnosed in 1994 
was aggravated during either period of verified ACDUTRA in 1995 
and 1998.  Indeed, there are no medical records in the claims 
file associated with those ACDUTRA periods and thus no basis for 
demonstrating aggravation on those occasions of training.  

Finally, hypertension has not been shown to have been manifested 
within one year of any verified period of active service, thus 
precluding service connection on a presumptive basis.

For the foregoing reasons, entitlement to service connection for 
hypertension is denied.  The Board does not find the benefit of 
the doubt doctrine to be applicable, as the balance of the 
evidence in this case weighs against the Veteran's claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

BRAIN TUMOR AND VISION LOSS SECONDARY TO A BRAIN 
TUMOR

The available service treatment records are without any 
complaints, findings, or treatments for a brain tumor or any 
vision loss during the Veteran's period of active duty or 
ACDUTRA.  However, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that brain 
tumors and a vision loss disability are causally related to 
active service, for the reasons discussed below.

At a February 1990 Reserve examination, the Veteran reported that 
she experienced frequent or severe headaches after a head injury.  
Upon examination her head was noted to be normal and the overall 
diagnosis was of no significant medical problems.  At an August 
1994 Reserve examination, the Veteran reported headaches and 
dizziness; however, she stated that she was in overall good 
health.  Next, a January 1999 Reserve examination reveals reports 
of visual changes in the right eye with an onset around December 
1998, and also reported intermittent dizzy spells for the 
preceding 6 to 12 months.  The evidence of record then shows that 
the Veteran underwent surgery for an intracranial meningioma in 
1999.  Furthermore, VA treatment records from April 2005 to April 
2006 reflect that the Veteran, while having a history of a brain 
tumor, was stable without recurrence.  With regard to vision loss 
the VA treatment records also note that the Veteran has a stable 
bitemporal hemianopsia, episcleritis, and fuchs dystrophy.  

	Brain Tumor

The development of the Veteran's brain tumor was more than 20 
years following the Veteran's period of active duty in 1975 and 
1976.  In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence. Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran here is 
clearly not claiming to have had a brain tumor and associated 
symptoms since 1976.  Thus continuity is not established either 
by the clinical record or through the Veteran's own statements.  

The Board acknowledges the Veteran's claims that this disability 
developed during a period of Reserve duty.  However, as stated 
above, the Veteran has not offered any evidence to support and 
the RO was unable to verify the dates of any ACDUTRA or IDT 
associated with Reserve duty, except as noted previously.  In 
order to establish entitlement to service connection for a 
disease claimed to be incurred during Reserve duty a Veteran must 
show that the disease was incurred or aggravated while performing 
ACDUTRA.  In this case, as previously stated, the Veteran has 
failed to provide, and the RO unable to obtain, verification of 
any time period of ACDUTRA for the Veteran.  Therefore, 
entitlement to service connection is not warranted.  

Additionally, there is no evidence of VA treatment or diagnosis 
of this disability or that this disability currently affects the 
Veteran or has affected her at any point during the period of the 
appeal.  In this case, the claim was raised in March 2006.  There 
were no signs of recurrence or metastasis of the cancer in the VA 
treatment records from that time forward.  The Board notes that 
in order to establish entitlement to service connection there 
must be evidence of a current disability or disability during the 
time period of the appeal.  Service connection is limited to 
cases in which disease or injury has resulted in a disability and 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 
U.S.C. § 1131 as requiring the existence of a present disability 
for VA compensation) and Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Although there is evidence of the Veteran having a brain 
tumor in 1999, there is no evidence that has had a brain tumor at 
any time during the appeal period. Therefore there is no evidence 
to support a claim for service connection.

Finally, the malignant tumor in question was not manifested 
within one year of any period of active service, precluding an 
award of service connection on a presumptive basis.

Accordingly, as there is no evidence that this disease was 
incurred during or aggravated by active service or while 
performing ACDUTRA, and no evidence of a present disability the 
claim must be denied.  The Board does not find the benefit of the 
doubt doctrine to be applicable, as the balance of the evidence 
in this case weighs against the Veteran's claim. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	Vision Loss

The Veteran claims her vision loss is secondary to the brain 
tumor diagnosed and treated in 1999.

Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection claim 
are: (1) evidence of a current disability for which secondary 
service connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence of a 
nexus between the two.

As discussed above, the Board has denied service connection for a 
brain tumor.  As such, the brain tumor disability is not service-
connected, and a threshold legal requirement for establishing 
secondary service connection for the vision loss, is not met. 
Accordingly, the claim of service connection for vision loss, 
claimed as secondary to a brain tumor must be denied as lacking 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that it must analyze a claim under all legal 
theories of entitlement, however, this claim still does not 
warrant entitlement to service connection on a direct basis.  

The Board acknowledges that there is evidence of current vision 
loss.  It is also recognized that the Veteran reported vision 
loss at one of her yearly Reserve duty physicals.  However, there 
is no evidence that this disability was incurred on active duty, 
in a period of ACDUTRA, or that it is due to an injury the 
Veteran experienced during a period of IDT.  

The Veteran's contentions as to etiology of this condition have 
been considered.  Again, she is considered competent to report 
observable manifestations of her claimed vision loss.  See 
Charles, 16 Vet. App. at 374.  However, the question of causation 
here extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.  See Jandreau, 492 F.3d 
1372 (Fed. Cir. 2007).  

For the above reasons, entitlement to service connection for 
vision loss is denied.  The Board does not find the benefit of 
the doubt doctrine to be applicable, as the balance of the 
evidence in this case weighs against the Veteran's claim. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



CUTANEOUS SARCOIDOSIS AND HAIR LOSS SECONDARY TO 
CUTANEOUS SARCOIDOSIS

Post service records reflect that the Veteran has a diagnosis of 
cutaneous sarcoidosis.  Thus, the first element of service 
connection, the requirement of current disability, has been 
satisfied here.  However, the evidentiary record does not contain 
any clinical evidence of hair loss, therefore this issue fails on 
this requirement because there is no evidence of a current 
disability.  

A careful review of the available service records shows no 
complaints, findings, or treatment during the Veteran's periods 
of active service referring to any sarcoidosis or any hair loss.  
Accordingly, the service treatment records are deemed to show an 
absence of sarcoidosis or any hair loss during active service.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-service 
evidence does not lead to the conclusion that either sarcoidosis 
or any hair loss disorder is causally related to active service, 
for the reasons discussed below.

The Board notes that there are no treatment records until 2001 
more than 20 years following the Veteran's period of active 
service.  The first records from the Veteran's Reserve duty are 
from 1984 and show no indication of any sarcoidosis or any hair 
loss.  Furthermore, a February 1990 annual medical examination 
for the Veteran's Army Reserve duty shows the Veteran to be in 
good health with no significant medical problems.  There is no 
evidence within any of the post service Reserve records for any 
sarcoidosis or any hair loss.  The first evidence of sarcoidosis 
is a VA treatment record that indicates a diagnosis in July 2001.  
Additional VA treatment records show that the Veteran has 
received consistent treatment since 2001 for sarcoidosis.  There 
is no clinical evidence of any hair loss or treatment for hair 
loss.  

Again, since separation from active service in 1976, there is no 
showing of sarcoidosis until 2001.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran 
here is clearly not claiming to have had this disability since 
1976, and rather is relating it to reserve service in the 1990s.  
Thus continuity to the earlier periods of service is not 
established either by the clinical record or through the 
Veteran's own statements.  

The Board finds that while the July 2001 diagnosis of sarcoidosis 
is within the Veteran's claimed time of Reserve duty, there is no 
evidence that it was incurred during a period of active duty or 
ACDUTRA.  As stated above, there is no evidence of any period of 
ACDUTRA and the evidence, while showing treatment for the 
Veteran's sarcoidosis, fails to show a diagnosis related to or 
given during her periods of active duty.  Moreover, sarcoidosis 
was not manifested within one year of any period of active 
service, precluding an award of service connection on a 
presumptive basis.

The Veteran's contentions as to etiology of these conditions has 
been considered.  
However, the question of causation here extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

For the foregoing reasons, entitlement to service connection for 
sarcoidosis and hair loss is denied.  The Board does not find the 
benefit of the doubt doctrine to be applicable, as the balance of 
the evidence in this case weighs against the Veteran's claim. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a brain tumor is denied.

Entitlement to service connection for vision loss, secondary to a 
brain tumor is denied.

Entitlement to service connection for cutaneous sarcoidosis is 
denied.

Entitlement to service connection for hair loss, secondary to 
cutaneous sarcoidosis is denied.  


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


